PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/221,420
Filing Date: 14 Dec 2018
Appellant(s): Baker et al.



__________________
Conor S. Hunt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 13 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally" in claim 31 is a relative term which renders the claim indefinite.  The term "orthogonal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-10, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (JP 2258572) further in view of Kanter (US 6189780) and Gaffney (US D408732).

Konno does not disclose the tray having a recessed portion and a perimeter flange extending outwardly from edges of the recessed portion about a perimeter of the recessed portion, curved surface portions disposed in the recessed portion, each curved surface portion configured to receive a cylindrical battery therein, or one or more edges of the closed top portion being at least partially defined by a line of weakness configured to allow a user to remove the closed top portion to remove the tray from the carton.
Kanter teaches a container assembly 10 having a closed container top 58 formed by a first top flap 46, second top flap 48, third top flap 50, and fourth top flap 52 which are glued to one another and which are each integrally attached to the upper edge 22 of respective side panels 14, 16, 18, and 20, wherein a third separation line 56 (line of weakness) is positioned between each of the second, third, and fourth top flaps 48, 50, 52 and the side panels 16, 18, and 20 to which they are attached to permit the top flaps 48, 50, and 52 to separate from the container assembly 10 along separation line 56 (line of weakness), wherein separation line 56 (line of weakness) joins with separation line 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the closed top portion of Konno to remove the insertion piece 6 and slits 4, to have glued the flaps 7 and cover 3 to each other, and to have provided one flap 7 and the cover 3 with a separation line 56 (line of weakness) along the edge that they join the respective side wall and rear main wall, and to have provided a separation line 36 (line of weakness) connected to the separation line 56 (line of weakness), along a portion of the remaining flap 7 where it joins its respective side wall, and forming a removable display panel 32 in the respective side wall, as taught by Kanter, in order to provide the battery package of Konno with tamper evidence means such that a user can determine if the battery package has been previously opened.
Gaffney teaches package for batteries comprising a tray having a recessed portion and a perimeter flange extending outwardly from edges of the recessed portion about a perimeter of the recessed portion, curved surface portions disposed in the recessed portion, each curved surface portion configured to receive a cylindrical battery therein, the tray including a tab extending upwardly from an edge of the flange thereof 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the backing board 2 (tray) of Konno to have replaced the L-shaped lower portion of the backing board 2 (tray) with the recessed portion having curved surface portions disposed therein and arranged in a plurality of discrete bays, and perimeter flange extending outwardly from edges of the recessed portions and leading into the tab, with the openings of the recessed portion facing the front main wall, as taught by Gaffney, in order to permit withdrawal of the backing board 2 (tray) such that batteries are restrained within the recessed portions and do not spill upon withdrawal and to permit the backing board 2 (tray) to hold additional batteries without permitting contact between terminals which can deplete them at a faster rate.

    PNG
    media_image2.png
    289
    509
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    694
    491
    media_image3.png
    Greyscale

Claim 2:  The combination discloses a slot opening extending between the cover 3 of the closed top portion and the front main wall; and the backing board 2 (tray) including a tab extending upwardly from an edge of the flange thereof and including a 
Claim 3:  The combination discloses that the container 1 (carton) is transparent and therefore the front main wall includes a window extending across a width thereof to provide viewing access to the backing board 2 (tray) within the container 1 (carton).
Claim 4:  The combination discloses a cover 3 and flaps 7 (tabs) which are secured together and pivotably coupled to the rear main wall and the sidewalls respectively (see annotated fig. 1 above).
Claim 5:  The combination discloses the separation line 56 (line of weakness) comprising at least a portion of the edge between the cover 3 (tab) and the rear main wall (see annotated fig. 1 above and fig. 1 ‘780).
Claim 6:  The combination discloses the connected separation lines 56, 36 (line of weakness) further comprising at least a portion of the edges between the flaps 7 (tabs) and the sidewalls (see annotated fig. 1 above and fig. 1 & 1A ‘780).
Claim 7:  The combination disclose the removable display panel 32 (breakable grip portion) formed in one of the sidewalls by separation line 36 (line of weakness), the removable display panel 32 (breakable grip portion) adjacent to the closed top portion (see annotated fig. 1 above and fig. 1 ‘780).
Claim 9:  The combination discloses the bottom 8 (closed bottom portion) comprising tabs secured together and pivotably coupled to the front main wall, rear main wall, and the sidewalls respectively (see annotated fig. 1 above and fig. 3).
Claim 10:  The combination discloses the curved surface portions of the backing board 2 (tray) being arranged in a plurality of discrete bays (see annotated fig. 1 above).

Claim 32:  The combination discloses the slot opening extending the entire width of the front main wall (see annotated fig. 1 above).
Claim 33:  The combination discloses the tab of the backing board 2 (tray) extending the entire width of the slot opening (see annotated fig. 1 above and fig. 2).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (JP 2258572), Kanter (US 6189780), and Gaffney (US D408732) as applied to claim 1 above, and further in view of Lee (US 20040035746).
Claim 8:  The combination does not disclose the front main wall projecting above the closed top portion.  
Lee teaches an apparatus 100 including an insert 23, inner packaging member 10, and outer packaging member 20, wherein the inner packaging member 10 has a coincident orifice 11, the outer packaging member 20 has a coincident orifice 22, and the insert 23 has a coincident orifice 23a, wherein the coincident orifices 11, 22, and 23a together permit the apparatus 100 to hang (see fig. 1 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery package of Konno such that the front main wall extended to match the profile of the tab and hanging feature of the backing board 2 (tray), as taught by Lee, in order to reinforce the hanging feature enabling higher loads and a greater number of batteries to be hung.
.

Claims 1, 7, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (JP 2258572) further in view of Gaffney (US D408732) and Lambach (US 4501364).
Claim 1:  Konno teaches a battery package comprising a backing board 2 (tray) configured to receive cylindrical batteries 14 and having a tab including a hanging feature, a container 1 (carton) including a front main wall, a rear main wall, side walls extending between the front and rear main walls, and a cover 3, insertion piece 6, and flaps 7, together reading on the inventions closed top portion, and bottom 8 (closed bottom portion) defining an interior sized to receive the backing board 2 (tray) therein, the flaps 7 held in place by slits 4 between the cover 3 and insertion piece 6 (see annotated fig. 1 above).
Konno does not disclose the tray having a recessed portion and a perimeter flange extending outwardly from edges of the recessed portion about a perimeter of the recessed portion, curved surface portions disposed in the recessed portion, each curved surface portion configured to receive a cylindrical battery therein, or one or more edges of the closed top portion being at least partially defined by a line of weakness configured to allow a user to remove the closed top portion to remove the tray from the carton.
Lambach teaches a carton having a strip shaped assembly formed by corner flaps 22 & 22’ glued to a flap 20 and which are each integrally attached to the upper 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the closed top portion of Konno to remove the insertion piece 6 and slits 4, to have glued the flaps 7 and cover 3 to each other, and to have provided the flaps 7 and the cover 3 with a weakening line a (line of weakness) along the edge that they join the respective side walls and rear main wall and including a half circular tap portion 24 in the respective side wall, as taught by Lambach , in order to provide the battery package of Konno with tamper evidence means such that a user can determine if the battery package has been previously opened.
Gaffney teaches package for batteries comprising a tray having a recessed portion and a perimeter flange extending outwardly from edges of the recessed portion about a perimeter of the recessed portion, curved surface portions disposed in the recessed portion, each curved surface portion configured to receive a cylindrical battery 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the backing board 2 (tray) of Konno to have replaced the L-shaped lower portion of the backing board 2 (tray) with the recessed portion having curved surface portions disposed therein and arranged in a plurality of discrete bays, and perimeter flange extending outwardly from edges of the recessed portions and leading into the tab, with the openings of the recessed portion facing the front main wall, as taught by Gaffney, in order to permit withdrawal of the backing board 2 (tray) such that batteries are restrained within the recessed portions and do not spill upon withdrawal and to permit the backing board 2 (tray) to hold additional batteries without permitting contact between terminals which can deplete them at a faster rate.
Claim 7:  The combination discloses a half circular tap portion 24 (breakable grip portion) formed in one of the side walls by a line of weakness, the half circular tap portion 24 (breakable grip portion) adjacent to the closed top portion (see annotated fig. 1 above and fig. 1 ‘364).
Claim 35:  The combination discloses the line of weakness forming the half circular tap portion 24 (breakable grip portion) having a concave configuration giving the half circular tap portion 24 (breakable grip portion) a half circle shape (see fig. 1).  Examiner further notes that no criticality has been established for the shape of the breakable grip portion, its concave configuration giving the half circle shape. 

34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (JP 2258572), Kanter (US 6189780), and Gaffney (US D408732) as applied to claim 4 above, and further in view of Boriani (US 6752262).
Claim 34:  The combination discloses the claimed invention except for the tab pivotably coupled to the rear main wall having a trapezoidal shape.  
Boriani teaches a carton 2 having a side wall 7 formed by tabs 23 and 24 attached to panel 7’, wherein panel 7’ is pivotably coupled to the base 9 and has a trapezoidal shape (see fig. 1, 3, and C. 3 L. 28-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the tab pivotably coupled to the rear main wall of Konno to be trapezoidal shape, as taught by Boriani, in order to reduce materials and associated shipping costs while still providing a fully closed top portion.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (JP 2258572), Kanter (US 6189780), and Gaffney (US D408732) as applied to claim 9 above, and further in view of Stevens (US 2547892).
Claim 36:  The combination discloses the claimed invention except for the tabs pivotably coupled to the front and rear walls having trapezoidal shapes.
Stevens teaches a container having a front panel 2 and a back panel 3, wherein a closed bottom portion is formed by flaps 12, 13, 14, and 15, wherein flaps 12 and 13 have trapezoidal shapes and are pivotably coupled to the front panel 2 and back panel 3 respectively and are adhesively secured together (see fig. 1 and 3).

Examiner further notes that no criticality has been established for the shape of these tabs.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (JP 2258572), Kanter (US 6189780), and Gaffney (US D408732) as applied to claim 1 above, and further in view of Andrews (US 3214079).
Claim 29:  The combination discloses the container 1 (carton) comprising a coupling wall (see annotated fig. 1 above).
The combination does not disclose the coupling wall being pivotably coupled to one of the side walls and adhered to one of the front main wall or rear main wall.
Andrews teaches a blank 10 including a glue panel 15 pivotably coupled to a rear wall 12 and which is adhered to side wall 14 (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the container 1 (carton) such that the coupling wall was pivotably coupled to one of the side walls and adhered to the front main wall, as suggested by Andrews, in order to positively engage the side wall and front main wall of Konno such that the container 1 (carton) does not collapse until a user is prepared to dispose of it. 

30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (JP 2258572), Kanter (US 6189780), and Gaffney (US D408732) as applied to claim 1 above, and further in view of Fireman (US 4733775).
Claim 30:  The combination discloses the claimed invention except for the rear main wall having a smaller width than the front main wall, such that the carton has a trapezoidal horizontal cross-section.
	Fireman teaches a package 10 having a base panel 34 opposite a top base panel 54, wherein the top base panel 54 has a smaller width than the base panel 34, such that the package 10 has a trapezoidal horizontal cross-section (see fig. 3 and 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the rear main wall have a smaller width than the front main wall, resulting in the container 1 (carton) having a trapezoidal horizontal cross-section, as taught by Fireman, in order to permit the container 1 (carton) to provide protective crush zones adjacent the backing board 2 (tray).

(2) Response to Argument

In response to appellant’s argument that modifying Konno in view of Kanter to replace the recloseable top of Konno with a glued top that requires the removal of the lid 3, one or more side flaps 7, and actively forming a removable “display panel” in a side wall to open results in a substantial reconstruction and redesign of the elements shown in Konno as well as a change in the basic principle under which the Konno construction was designed to operate in violation of MPEP 2143.01 (VI) as Konno details a specific KSR Int'l Co. v. Teleflex Inc., 550 U.S. 1727, 1731, In re Sovish, 769 F.2d 738, 743 (Fed. Cir. 1985). 

In response to appellant’s argument that the action’s proposed modification to the container 1 of Konno hinders the basic principle under which the package of Konno was designed to operate as the modified package cannot be reclosed after opening and has a permanently open top, the Examiner responds that nowhere in Konno is it provided that the independent container must be recloseable.  Konno discloses that “the lid and the side flag are fully disengaged, and the container is returned to the opened state, so that the container becomes an independent container, so that the container 1 can be used for storing and carrying the article”.  It is clear from this recitation that the container becomes an independent container which can be used for storing and carrying the article when in an opened state.  

In response to appellant’s argument that the action’s proposed modification to the container 1 of Konno hinders the basic principle under which the package of Konno was designed to operate as the modified package requires damage in the form of removing the insertion piece 6, side flap(s) 7, and modified display panel for opening, the Examiner responds that the only discussion Konno provides regarding damage is that “[t]he prior art package requires a heating means during assembly, which requires a lot of effort and requires that the dry cell be taken out, I.e., I must be broken down, and 

In response to appellant’s argument that Kanter fails to provide disclosure sufficient to motivate a person of skill in the art to modify the container of Konno as proposed in the Office action, the Examiner replies that “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it can be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law”.  MPEP 2144 I.

In response to appellant’s argument that Kanter fails to provide any suggestion or disclosure to a person of skill in the art to support the action’s proposal to remove the 

In response to appellant’s argument that that the Office action proposed modifications to the package of Konno have no corresponding motivation or teaching in either reference and the extent to which the modified package proposed in the action relies on bits and pieces of Konno and Kanter, and in doing so fails to consider the references as a whole, is probative of the extent to which the obviousness rejection relies upon impermissible hindsight, the Examiner responds that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Further, the teaching of Kanter directed to the closed container top 58 is directly applicable to the flaps 7 and cover 3 as each forms a closure to its respective container.  The attachment of Konno of the flaps 7 inserted within slits 4 between cover 3 and insertion piece 6 is modified in view of Kanter to remove the insertion piece 6 and slits 4 and glue flaps 7 to cover 3 and additionally providing one flap 7 and the cover 3 with a separation line 56 (line of weakness) along the edge that they join the respective side wall and rear main wall, and to have provided a separation line 36 (line of weakness) connected to the separation line 56 (line of weakness), along a portion of the remaining 

In response to appellant’s argument that the closed top of Kanter composed of folded and glued flaps 46, 48, 50, 52 does not include a slot opening as recited in claim 2 and as such a person of ordinary skill in the art would not arrive at the subject matter of claim 2 by modifying Konno in view of Kanter as proposed, the Examiner responds that this is a piecemeal analysis of the references.  In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the rejection at hand the primary reference Konno discloses the slot opening.  The removal of the insertion piece 6 and slits 4 and gluing of flaps 7 to cover 3 does not destroy the slot opening.

In response to appellant’s argument that Konno teaches away from the modifications proposed in the Office action because the modifications would render the package of Konno unsatisfactory for its intended purpose as in the Prior Art section Konno disparages packages that require heating or other additional means during assembly and packages that must be broken down to remove a dry cell where Konno explains that packages that are broken down/torn during opening “cannot be used as a container and [are] thus not useful for carrying and storing goods” and that torn portions of packages that must be broken down during opening result in information printed 



In response to appellant’s argument that the Office action fails to provide a sufficient motivation to modify the backing board of Konno to include a perimeter flange See Winner Int’l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 n. 8 (Fed. Cir. 2000) (“The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify  Instead, the benefits, both lost and gained, should be weighed against one another.”).  Here, the addition of the peripheral flange is in no means arbitrary as it imparts additional structural stability to the combination and is required for the attachment of the tab as taught by Gaffney.  
In response to appellant’s argument that there is no motivation to combine Konno, Kanter, and Gaffney, or Konno, Gaffney, and Lambach as proposed because a person of skill in the art would simply use the package of Gaffney because tamper evident features and other benefits described on page 7 of the action are already solved by the package of Gaffney and as such a person of skill in the art would simply use the package of Gaffney, and there is no motivation to modify Konno because the readily available alternative package of Gaffney by itself provides all of the benefits relied on in the action as providing motivation for the requisite modifications to reach the claimed subject matter, the Examiner responds that multiple possible solutions may exist which does not render another nonobvious or preclude motivation of other combinations.  This argument does nothing to support nonobviousness of the proposed combination.

In response to appellant’s argument that the Offices assertion that the above argument does nothing to support the nonobviousness of the proposed combination is clearly wrong because the motivation of a person of skill in the art results from the expected benefits of the proposed modifications and as set forth these benefits have already been achieved in one of the applied references such that a person of skill in the 

In response to appellant’s argument that the Office action states that a person of ordinary skill in the art would be motivated to modify Konno with Kanter and Gaffney in order to provide a battery package with “tamper evidence means such that a user can determine if the battery package has been previously opened,” and to include a tray that restrains batteries within recessed portions and holds batteries without permitting contact between terminals and the battery package of Gaffney already provides all of these benefits and that it is only the artificial, improper, and manufactured combination of references proposed by the Office that purportedly reaches the claimed invention, the Examiner replies that that multiple possible solutions may exist which does not render another nonobvious or preclude motivation of other combinations.  Whether or not Gaffney provides the above benefits alone does nothing to render the prior art combination nonobvious.

In response to appellant’s argument that Lambach fails to provide disclosure sufficient to motivate a person of skill in the art to modify the container of Konno 



Respectfully submitted,
/ALLAN D STEVENS/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Conferees:
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.